Citation Nr: 1020073	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disorder, to include as secondary to service-
connected obstructive sleep apnea and sinusitis.  

2.  Entitlement to a compensable evaluation for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1977 to July 1977 and from January 1981 to July 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), in which the benefits sought on appeal were 
denied.  


FINDINGS OF FACT

1.  The competent medical evidence does not show the Veteran 
to currently have a diagnosed TMJ disorder that is related to 
his military service or to his service-connected chronic 
sleep apnea and sinusitis. 

2.  The hemorrhoid disability is manifested by small internal 
hemorrhoids that result in recurrent episodes of rectal 
bleeding.  There is no current objective medical evidence of 
thrombosis, redundant hemorrhoid tissue, anemia or fissures. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a TMJ disorder, 
to include as secondary to service-connected chronic sleep 
apnea and sinusitis, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the November 2008 RO decision in the matter, 
VA sent a letter to the Veteran in July 2008 that addressed 
the notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with a medical examination in September 2008 that 
addressed the nature and etiology of the claimed Veteran's 
TMJ disorder.  At the time of the examination, the examiner 
noted that the Veteran's claims folder was not available for 
review.  The record reflects that the claims folder was 
subsequently made available to the examiner to review, and a 
May 2009 addendum to the September 2008 VA examination was 
associated with the claims folder.  

As discussed below, the VA examiner found that the Veteran 
had pain primarily caused by his excessive clenching and 
night grinding.  The examiner indicated that common 
contributing factors for these symptoms are mental stress and 
pain in other parts of the body.  The examiner did not 
indicate that the Veteran's sleep apnea or sinusitis 
contributed to or aggravated the clenching and grinding.  An 
additional examination is not necessary to render a decision 
under the circumstances of this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  There is no medical 
evidence of record linking the grinding to service-connected 
sleep apnea or bronchitis.  VA has no further duty to assist 
in this regard. 38 U.S.C.A. § 5103A(a)(2).

In regard to his hemorrhoid claim, the Veteran was provided 
with medical examinations in September 2008 and April 2009, 
in which the examiner addressed the severity of the Veteran's 
hemorrhoid disability.  The examinations are accordingly 
fully adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks service connection for TMJ 
disorder, to include as secondary to his service-connected 
chronic sleep apnea and sinusitis.  The Veteran reports that 
he has experienced facial pain for the past twenty years.  

Upon reviewing the evidence of record, the Board finds that 
the Veteran's service treatment records were negative for any 
treatment or diagnosis of a TMJ disorder or other jaw 
problems.  Several of the service treatment records reflect 
his complaints of ears, nose and throat (ENT) problems.  An 
October 1999 service treatment record notes that the Veteran 
had tooth sensitivity, but none of the subsequent treatment 
records associated it with his jaw or TMJ.  The report of a 
November 1999 examination prior to separation shows the 
Veteran's mouth was evaluated as normal.  On the associated 
report of medical history, the Veteran did not mark any 
medical history indicative of TMJ problems.  A February 2000 
service treatment record notes that the Veteran had full 
range of motion in his jaw.

A review of the post-service treatment records shows the 
Veteran first complained of mouth and jaw pain in December 
2001.  A February 2002 private treatment record shows the 
Veteran complained of facial pain along with a sore throat, 
productive cough, post-nasal drip and headaches.  He was 
diagnosed with otitis media and sinusitis.  

In August 2002, the Veteran complained of right-side ear pain 
that was exacerbated when he opened and closed his jaw.  The 
Veteran reported that he grinded his teeth at night.  
Physical examination revealed tenderness of the right TMJ on 
jaw motion.  The left TMJ was non-tender.  The Veteran was 
diagnosed with right TMJ arthralgia.  A subsequent February 
2002 private treatment record showed the Veteran's oral 
cavity revealed ground-down teeth and an impression of TMJ 
arthralgia.  

In December 2007, the Veteran saw an oral specialist for 
complaints of oral facial pain.  In the private evaluation 
report, it was noted that the Veteran complained of bilateral 
facial pain which expanded from his lateral nasal area to his 
temporal and occipital regions.  He denied any history of 
trauma to the face or mandible.  On physical examination, it 
was observed that there was slight to moderate tenderness in 
the left TMJ.  Tenderness was also observed on the temporalis 
and medial pterygoid muscles.  There was moderately severe 
occlusal wear.  No deflection was noted on opening of the 
mouth, and there was no disc interference or crepitus 
detected in either TMJ on auscultation.  X-ray results 
revealed flattening of the condyles on both sides, which the 
private physician noted was indicative of early degenerative 
arthritis.  The private physician found that the Veteran had 
capsulitis in the left TMJ and early degenerative arthritis.  
He could not state whether these problems were related to the 
Veteran's complaints of pain.  A night splint was 
recommended. 

The Veteran was afforded a VA examination in conjunction with 
his claim in September 2008.  Although at the time of the 
examination the claims folder was not available for review by 
the examiner, it has been subsequently reviewed by the 
examiner and a May 2009 addendum indicating that has been 
associated with the claims folder.  The examiner noted that 
the Veteran complained of severe headaches and tinnitus over 
the past fifteen years.  He has mild tenderness in the left 
jaw when he chews on that side.  The Veteran reported he 
clenches his teeth during the day and grinds them at night.  
The Veteran stated that he has not been awakened by headaches 
since treatment for sleep apnea and wearing a night splint. 

On physical examination, the VA examiner observed there was 
good range of motion in the left and right TMJs.  There was 
no evidence of pops, clicks, or crepitus and no deviation of 
the jaw on opening.  There was no pain to palpation in the 
left or right TMJ, but there was some tenderness in the left 
masseter muscle of the left jaw.  X-ray results revealed 
normal joint spaces and condylar heads.  The examiner found 
that the Veteran had normal left and right TMJs.  The Veteran 
was diagnosed with chronic myalgia in the left masseter 
muscle that was secondary to excessive clenching and night 
grinding.  The examiner could not determine the primary cause 
of the Veteran's grinding, but noted that some contributing 
factors were mental stress and physical pain.  

In the May 2009 addendum, the examiner noted the service 
dental records did not reveal any TMJ disorders associated 
with problems mentioned in the treatment records.  It was 
noted that all service dental examination indicated normal 
TMJs.  The examiner also noted that there were no significant 
changes observed between the dental x-rays taken in service 
and those taken during the examination.  The examiner 
confirmed his finding that the Veteran had normal TMJs, but 
he had chronic myositis secondary to excessive clenching and 
night grinding. 

In considering all of the evidence of record, the Board 
concludes that the Veteran is not entitled to service 
connection for a TMJ disorder.  

Initially, the Board notes that the medical evidence of 
record does not show the Veteran to currently suffer from a 
TMJ disability or to have suffered from it during any portion 
of his appeal.  In this regard, it is noted that, 
"arthralgia" is defined as pain in a joint, and 
"capsulitis" and "myositis" refer to inflammation of the 
muscle.  See Dorland's Illustrated Medical Dictionary 147 
(27th ed. 1988)).  Significantly, arthralgia (pain) and 
muscle inflammation alone, without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), aff'd in part, vacated and remanded in 
part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001). 

Congress has specifically limited entitlement to service- 
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Even assuming, arguendo, that the Veteran was diagnosed with 
a TMJ disability, the preponderance of the medical evidence 
is against any link between such a condition and military 
service.  There is no evidence of TMJ problems in service.  
As noted by the VA examiner, the Veteran's TMJs were normal 
during service dental examinations, and TMJs were never 
associated with any problems in the service treatment 
records.  The first medical evidence of TMJ or jaw problems 
was not shown until December 2001, more than a year after the 
Veteran's discharge from service.  See 38 C.F.R. § 3.303.    

Additionally, the record lacks medical evidence establishing 
a possible relationship between any TMJ disorder and the 
Veteran's period of active service.  The Board notes the 
Veteran reports his current symptomatology is similar to that 
which he experienced in service.  The Veteran is competent to 
attest to any symptoms he has experienced in service and 
since service.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, even though the Veteran associates his current symptoms 
to those he experienced in service, the Board must recognize 
that the VA examiner noted that the service treatment records 
did not reflect any TMJ disorders associated with the 
Veteran's inservice complaints.  Rather, it was noted that 
the Veteran's TMJs were consistently evaluated as normal 
while he was in service.  The contemporary medical evidence 
at the time of the Veteran's service does not contain medical 
findings indicating that he currently has a disorder 
involving the TMJs that is related to service.  The Board 
finds the service treatment records are very probative 
evidence against the Veteran's claim.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by a 
veteran).  Despite the Veteran's claims, there is no medical 
opinion of record indicating that the Veteran has a current 
TMJ disorder related to service or a service-connected 
disability.  

While the Veteran is competent to attest to his inservice 
symptoms, as a lay person, he is not competent to offer 
opinions that require medical knowledge such as etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Veteran's assertion that he has a TMJ 
disorder, which had its onset in service, is not competent or 
persuasive evidence.  See Id.  

The preponderance of evidence is also against a finding that 
Veteran is entitled to service connection for TMJ disorder on 
a secondary basis.  The evidence of record lacks a nexus 
between the Veteran's service-connected disabilities and his 
claimed current TMJ disorder.  The VA examiner found that the 
Veteran's chronic myositis was primarily caused by his 
excessive teeth clenching and night grinding.  Although the 
examiner could not determine the primary cause of the 
grinding, he found that symptom was related to mental stress 
and physical pain in other body parts.  The examiner did not 
say that a TMJ disorder was related to service-connected 
sleep apnea or sinusitis, as was the claim of the appellant 
and his representative.  Thus, the competent medical evidence 
of record reflects that even if the Veteran were diagnosed 
with a TMJ disorder, this is not secondary to his service 
connected chronic sleep apnea and sinusitis.

The Board has considered the Veteran's assertion that his 
claimed TMJ disorder is related to his service connected 
chronic sleep apnea and sinusitis.  While the Veteran might 
sincerely believe his TMJ symptoms were caused or aggravated 
by his service-connected chronic sleep apnea and sinusitis, 
as a lay person, he is not competent to make opinions that 
require medical expertise.  See Espiritu, 2 Vet. App. at 492.  

In summary, the Board finds that a TMJ disorder was not 
diagnosed in service and that the objective medical evidence 
of record does not reflect a current diagnosis for TMJ 
disorder.  The post-service evidence showed that despite 
repeated clinical examinations and medical consultations, a 
TMJ disorder has not been diagnosed.  Although the Board has 
considered the findings of pain, tenderness and inflammation 
in the jaw, the symptoms alone do not, in and of themselves, 
constitute a disability for which service connection may be 
granted.  38 U.S.C.A. § 1110.  

Moreover, the weight of the medical evidence of record does 
not show that any TMJ or jaw symptoms are related to service 
or related to service-connected chronic sleep apnea or 
sinusitis.  For the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a TMJ 
disorder.  Therefore, the benefit of the doubt doctrine is 
not for application, and the claim is denied. 38 C.F.R. § 
3.102; see Gilbert, 1 Vet. App. at 54.

3.  Increased Rating

The Veteran seeks a compensable rating for hemorrhoids.  He 
asserts that the symptomatology manifested by his hemorrhoid 
disability is more severe than the criteria reflected by a 
noncompensable evaluation. 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability has been assigned a noncompensable 
rating under the set of criteria applicable for rating 
hemorrhoids, found at 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under the criteria found at Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent rating is assigned if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A higher disability rating of 20 percent is warranted for 
hemorrhoids with persistent bleeding and secondary anemia or 
fissures

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).

In this case, the Veteran seeks a compensable evaluation for 
his hemorrhoids.  He asserts that his disability manifested 
by recurrent rectal bleeding, pain, gas, heartburn, 
constipation and diarrhea reflects more serious 
symptomatology than represented by the criteria for a 
noncompensable rating. 

The severity of the Veteran's hemorrhoids was evaluated in 
three VA examinations during the period under appeal.  See VA 
examination reports dated July 2007, September 2008 and April 
2009.  These examination reports show the Veteran has 
recurrent medium size internal hemorrhoids that cause 
episodes of rectal bleeding.  The July 2007 VA examination 
report shows redundant hemorrhoid tissue was observed, and in 
September 2008, the examiner noted the Veteran had 
irreducible hemorrhoids.  Neither of these findings was noted 
by the April 2009 examiner.  
There was no finding of anemia, fissures, or thrombosis shown 
in any of the VA examinations.  

Collectively, the evidence of record shows that Veteran's 
disability is manifested by medium size internal hemorrhoids 
that cause recurrent episodes of rectal bleeding, pain, gas, 
and heartburn.  This evidence more closely approximates the 
symptomatology associated with the current noncompensable 
rating. 38 C.F.R. § 4.114, DC 7336 (mild or moderate 
symptoms).  At no point does the evidence of record show the 
Veteran's hemorrhoids are presently large or thrombotic, 
irreducible, or with excessive redundant tissue.  
Additionally, there is no evidence of secondary anemia or 
fissures.  As such, according to the relevant diagnostic 
criteria, the identified symptomatology warrants no greater 
than the present noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The Board has considered the Veteran's assertion that his 
disability is manifested by more than "mild or moderate" 
symptoms.  The current medical evidence, however, does not 
reflect the criteria associated with a higher evaluation 
under Diagnostic Code 7336.  Although findings of redundant 
tissue and irreducible hemorrhoids were previously observed, 
the April 2009 VA examination report did not show either of 
these objective findings.  Additionally, there has been no 
evidence of large or thrombotic hemorrhoids.  Clearly, a 
compensable rating for the service-connected hemorrhoids is 
not warranted.  See 38 C.F.R. § 4.114, DC 7336.  There is no 
current basis for assignment of an evaluation other than the 
noncompensable rating, which has been assigned; staged 
ratings are not warranted.  See Hart, 21 Vet. App. at 505.

Finally, the Board has considered whether an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  

Here, the record does not show that the Veteran's disability 
warrants a compensable evaluation.  The record also does not 
show that the Veteran's hemorrhoids disability required 
frequent periods of hospitalization or has caused a 
significant effect on his occupation.  See the report of the 
April 2009 VA examination.  This case does not present 
"exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 
noncompensable rating assigned, the Rating Schedule is 
adequate.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's hemorrhoids.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for TMJ disorder, to 
include as secondary to service-connected obstructive sleep 
apnea and sinusitis, is denied.  

Entitlement to a compensable evaluation for hemorrhoids is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


